Citation Nr: 1716493	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-24 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Veteran represented by:   Robert W. Gillikin, II, Attorney-at-Law


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from May 1983 to March 1986, with subsequent unspecified service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for a herniated disc cervical spine disability. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

Prior to adjudication on the merits, further development is necessary.  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As to the claim for service connection for a neck disability, service treatment records show that in September 1985, the Veteran was injured in an event called Slide for Life, where he complained of pain in his lower back, neck, and shoulder.  In October 1986, the Veteran was involved in an auto accident, where he hit his nose on the steering wheel and injured his left shoulder and arm.  An injury sick slip noted that this accident occurred in the line of duty.

While the Veteran had active duty from May 1983 to March 1986, the record is not clear as to whether there was active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) performed by the Veteran after his active service. A remand is necessary to confirm the Veteran's dates of active service and to clarify duty status after his Honorable discharge on March 1986. 

The Veteran states that he was on Social Security disability between 1997 and 2004, but there are no records indicating this that are associated with the file.  The Veteran was awarded Social Security disability benefits in May 2012.  The record does reveal complaints and numerous doctor visits related to neck pain beginning in 2005.  The Veteran had a diagnosis of neck pain/radiculopathy dating back to 2007.  The Veteran reported in April 2009 that his job lifting beds may have been affecting his neck and shoulders.  In December 2014, the Veteran was involved in another auto accident, resulting in a diagnosis of neck and back strain.  The Veteran had neck surgery for cervical spondylosis in December 2015.  However, the record is silent as to any post service treatment (VA or private) records regarding neck pain from 1989 to 2005.  

The Veteran has not been afforded an examination to determine the etiology of any current neck disability, to include any relationship to complaints of neck pain noted in service.  On remand, he should be afforded an examination to determine the etiology of any current neck disability. 

Accordingly, the case is REMANDED for the following actions:

1. Confirm the Veteran's military duty status on October 18, 1986, when he was involved in an auto accident.  Please specify his duty status, to include designations of reserve duty or INACDUTRA. 

2. The AOJ should secure any relevant, outstanding VA medical records, to include records from 1989 to 2005.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney.

3. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his neck disability.  A specific request should be made for records from 1989 to 2005.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

If the AOJ is unable to secure any of the above records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2016).

4. The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran between 1989 and 2012, and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

5. Then, provide the Veteran with a VA neck examination to determine the nature and etiology of any current cervical spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  He/she should elicit a complete history from the Veteran.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Upon review of the record and examination of the Veteran, please respond to the following: 

(a) Does the Veteran have a current neck disability?

(b) If a neck disability is currently shown, determine whether it had its onset during a period of active service or ACDUTRA, or whether he injured his neck during a period of INACDUTRA. 

(c) Please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current neck disability is causally or etiologically related to the Veteran's military service, to include a discussion of the injury that occurred in September 1985, and the automobile accident that occurred in October 1986 (if determined to be during a period of service).

6. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


